
	

114 HRES 34 IH: Congressional Research Service Electronic Accessibility Resolution of 2015
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 34
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mr. Lance (for himself, Mr. Quigley, Mr. Cooper, and Mr. Polis) submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Directing the Clerk of the House of Representatives to provide members of the public with Internet
			 access to certain Congressional Research Service publications, and for
			 other purposes.
	
	
		1.Short title; Findings
 (a)Short TitleThis Act may be cited as the Public Access to Congressional Research Service Reports Resolution of 2015 or the Congressional Research Service Electronic Accessibility Resolution of 2015. (b)FindingsCongress finds the following:
 (1)The Congressional Research Service, a special reference unit within the Library of Congress, offers invaluable research and analysis to Members of Congress on all current and emerging issues of national policy.
 (2)The Congressional Research Service staff of approximately 700 employees, including lawyers, economists, reference librarians, and social, natural, and physical scientists, are governed by requirements for accuracy, objectivity, balance, and nonpartisanship.
 (3)The Congressional Research Service has a responsibility to ensure that Members of Congress have available the best possible information and analysis on which to base the policy decisions the American people have elected them to make.
 (4)It is often burdensome, difficult, and time-consuming for citizens to obtain access to objective and nonpartisan policy analysis on issues affecting their interests.
 (5)It will enhance our democracy to provide citizens with access to unbiased and accurate CRS documents on legislation and other critical issues before Congress.
 (6)Allowing public access to CRS will empower citizens and enable Members of Congress to become even more effective “representatives” of the public’s concerns and goals.
				2.Availability of certain Congressional Research Service information
			(a)Establishment and Maintenance of Database of information
 (1)In generalThe Clerk of the House of Representatives, in consultation with the Director of the Congressional Research Service, shall establish and maintain a centralized, searchable, bulk downloadable, electronic database consisting of—
 (A)all of the information described in paragraph (2) that is available to Members, officers, employees, and offices of the House of Representatives through the Congressional Research Service website; and
 (B)in accordance with subsection (b), an index of the information described in subparagraph (A). (2)Information describedThe information described in this paragraph is as follows:
 (A)Congressional Research Service Issue Briefs. (B)Congressional Research Service Reports.
 (C)Congressional Research Service Authorization of Appropriations Products and Appropriations Products.
 (D)Materials intended or available for general congressional distribution that are the same or substantially similar in content to CRS Reports, Issue Briefs, and Appropriations Products.
 (3)Specific information for materials includedWith respect to each issue brief, product, or report included in the database under this subsection, the Clerk shall include—
 (A)the name and identification number; (B)the dates of initial release and updates (if any); and
 (C)the Congressional Research Service division or divisions that were responsible for its production. (4)UpdatesThe Clerk, in consultation with the Director, shall ensure that the information in the database under this subsection is updated automatically and electronically to reflect the availability of new information and updates to existing information described in paragraph (2).
 (5)Initial informationThe initial establishment of the database under this subsection shall include all of the contents described in paragraph (1) as of the date on which this resolution is agreed to.
 (b)Index of database informationIn addition to the database under subsection (a), the Clerk, in consultation with the Director, shall establish and maintain contemporaneously a website containing a searchable, sortable index of all of the information in the database in both human-readable and machine-readable formats (such as XML) that includes for each issue brief, product, or report in the database—
 (1)the name and identification number; (2)the dates of initial release and updates (if any); and
 (3)the Congressional Research Service division or divisions that were responsible for its production. (c)Limitations (1)Confidential informationSubsections (a) and (b) do not apply to—
 (A)any information that is confidential, as determined by— (i)the Director; or
 (ii)the head of a Federal department or agency that provided the information to the Congressional Research Service; or
 (B)any document that— (i)is the product of a confidential research request made by a Member, officer, employee, or office of the House of Representatives;
 (ii)has not been distributed to any individual or office other than the individual or office making the request; and
 (iii)is not intended for distribution to any person other than the individual or office making the request.
 (2)Redaction and revisionIn carrying out this section, the Clerk, on the basis of information provided by the Director, may— (A)remove from the information included in the database (including from the issue brief, product, or report itself) the name and contact information regarding an employee of the Congressional Research Service;
 (B)remove from the information included in the database (including from the issue brief, product, or report itself) any material for which the Director determines that including the information on the database may infringe the copyright of a work protected under title 17, United States Code; and
 (C)make any changes in the information included in the database (including from the issue brief, product, or report itself) that the Director determines necessary to ensure that the information is accurate and current, except that if the Clerk makes any such change with respect to any material in the database, the Clerk shall indicate in the database (with such notation as the Clerk considers appropriate) that more current information is available with respect to the material than the information provided in the database.
 (3)Method of redactionThe Clerk shall carry out any redaction under paragraph (2)(C) in a manner which removes the least amount of material necessary to carry out the purposes of the redaction.
 (4)Assistance from director for automatic redactionThe Clerk shall consult with the Director to ensure the availability and implementation of such technology as may be necessary to facilitate the automatic redaction of information under this subsection.
 (d)Furnishing of necessary informationThe Clerk shall consult with the Director to ensure that the Clerk is provided with all of the information necessary to carry out this section in such format as the Clerk considers appropriate.
			3.Other methods of Public access
 (a)Access Through Websites of Members and CommitteesEach official public website of a Member of the House of Representatives, a committee of the House of Representatives, or a joint committee of the Congress shall permit members of the public to use the website to obtain the information contained in the database established under section 2, in the same manner and to the same extent as Members, officers, employees, and offices of the House of Representatives may obtain such information through the Congressional Research Service website.
 (b)RegulationsSubsection (a) shall be carried out in accordance with regulations promulgated by the Committee on House Administration of the House of Representatives.
 4.DefinitionsIn this Act— (1)the term Clerk means the Clerk of the House of Representatives;
 (2)the term Director means the Director of the Congressional Research Service; and (3)the term Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress.
 5.Effective dateThis resolution shall take effect upon the expiration of the 6-month period which begins on the date on which the resolution is agreed to, without regard to whether the regulations described in section 3(b) or any other regulations have been promulgated prior to the expiration of such period.
		
